Case 1:18-cv-01391-RGA Document 350 Filed 08/25/20 Page 1 of 13 PageID #: 17176




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE



 INGEVITY CORPORATION, INGEVITY
 SOUTH CAROLINA, LLC,

                       Plaintiffs,

        v.                                            C.A. No. 18-1391-RGA

 BASF CORPORATION,

                       Defendant.


                    PROPOSED PRELIMINARY JURY INSTRUCTIONS

        Pursuant to D. Del. L.R. 51.1(a) and the Court’s Scheduling Order (D.I. 41), the parties

 submit the attached Joint Proposed Preliminary Jury Instructions. Where there is disagreement,

 separate proposed instructions are provided. These instructions are also being submitted via

 email to the Court in Word format.

  /s/ Jeff Castellano                              /s/ Rodger D. Smith II
  Karen E. Keller (No. 4489)                       Rodger D. Smith II (No. 3778)
  Jeff Castellano (No. 4837)                       Anthony D. Raucci (No. 5948)
  SHAW KELLER LLP                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
  I.M. Pei Building                                1201 North Market Street
  1105 North Market Street, 12th Floor             P.O. Box 1347
  Wilmington, DE 19801                             Wilmington, DE 19899
  (302) 298-0700                                   (302) 658-9200
  kkeller@shawkeller.com                           rsmith@mnat.com
  jcastellano@shawkeller.com                       araucci@mnat.com

  OF COUNSEL:                                      OF COUNSEL:

  Jeffrey T. Thomas                                Thomas J. Friel, Jr.
  Taylor W. King                                   KING & SPALDING LLP
  Nathaniel R. Scharn                              601 South Carolina Avenue, Suite 100
  GIBSON, DUNN & CRUTCHER LLP                      Palo Alto, CA 94304
  3161 Michelson Dr.                               (650) 422-6700
  Irvine, CA 92612-4412
Case 1:18-cv-01391-RGA Document 350 Filed 08/25/20 Page 2 of 13 PageID #: 17177




  (949) 451-3800                               James P. Brogan
                                               Brian Eutermoser
  Brian M. Buroker                             Angela C. Tarasi
  Omar F. Amin                                 Mikaela Stone
  GIBSON, DUNN & CRUTCHER LLP                  KING & SPALDING LLP
  1050 Connecticut Avenue, N.W.                1515 Wynkoop Street, Suite 800
  Washington, DC 20036-5306                    Denver CO 80202
  (202) 955-8500                               (720) 535-2300

  Stuart M. Rosenberg                          Bobby R. Burchfield
  GIBSON, DUNN & CRUTCHER LLP                  Norman A. Armstrong, Jr.
  1881 Page Mill Road                          Christopher C. Yook
  Palo Alto, CA 94304-1211                     KING & SPALDING LLP
  (650) 849-5389                               1700 Pennsylvania Avenue, NW
                                               Washington, DC 20006
  Rustin K. Mangum                             (202) 737-0500
  Spencer W. Ririe
  MANGUM RIRIE LLP                             Joseph D. Eng., Jr.
  999 Corporate Dr. #260                       KING & SPALDING LLP
  Ladera Ranch, CA 92694                       1185 Avenue of the Americas, 35th Floor
  (949) 298-5590                               New York, NY 10036
                                               (212) 556-2205
  Attorneys for Plaintiffs Ingevity Corporation
  and Ingevity South Carolina, LLC              Attorneys for Defendant BASF Corporation

  Dated: August 25, 2020
Case 1:18-cv-01391-RGA Document 350 Filed 08/25/20 Page 3 of 13 PageID #: 17178




 1.     INTRODUCTION

        Members of the jury: Now that you have been sworn, I am now going to give you some

 preliminary instructions to guide you in your participation in the trial. You will hear the

 evidence, decide what the facts are and then apply those facts to the law that I will give you. You

 and only you will be the judges of the facts. You will have to decide what happens. I play no

 part in judging the facts. You should not take anything I may say or do during the trial as

 indicating what I think of the evidence or what your verdict should be. My role is to be the judge

 of the law. I make whatever legal decisions have to be made during the course of the trial and I

 will explain to you the legal principles that must guide you in your decisions. You must follow

 the law that I give you, whether you agree with it or not.

        Source: AIPLA 2019 Model Patent Jury Instructions; Preliminary Jury Instruction I, TQ

 Delta, LLC v. Adtran, Inc., C.A. No. 1:15-cv-00121-RGA (D. Del. Oct. 1, 2019).

 2.     THE NATURE OF THE ACTION AND THE PARTIES

        This is a patent case. The patent involved in this case relates to adsorbent systems.

 Adsorbent systems can be used to capture pollutants. The adsorbent systems at issue here

 capture gasoline fuel vapors that might otherwise escape from a car’s gas tank – products that are

 called fuel vapor canisters or evaporative emissions canisters.

        During the trial, the parties will offer testimony to familiarize you with this technology.

        Ingevity South Carolina, LLC is the owner of the patent at issue in this case. Ingevity

 Corporation owns Ingevity South Carolina and licenses the patent from it. The patent is

 identified by its Patent Office number: RE38,844 (which may be called “the ’844 Patent”).

 Ingevity South Carolina and Ingevity Corporation are the plaintiffs.

        BASF Corporation is the other party here. BASF is the defendant.




                                                  1
Case 1:18-cv-01391-RGA Document 350 Filed 08/25/20 Page 4 of 13 PageID #: 17179




        Source: AIPLA 2019 Model Patent Jury Instruction 1; Preliminary Jury Instruction 1, TQ

 Delta, LLC v. Adtran, Inc., C.A. No. 1:15-cv-00121-RGA (D. Del. Oct. 1, 2019).

 3.     UNITED STATES PATENTS

        Patents are granted by the United States Patent and Trademark Office (sometimes called

 the “PTO” or “USPTO”). A patent gives the owner the right to exclude others from making,

 using, offering to sell, or selling the claimed invention within the United States or importing it

 into the United States.

        [I will now show you a short video made by the Federal Judicial Center that provides a

 description of the U.S. Patent System.]

        Source: Preliminary Jury Instruction 2, TQ Delta, LLC v. Adtran, Inc., C.A. No. 1:15-cv-

 00121-RGA (D. Del. Oct. 1, 2019).

 4.     PATENT LITIGATION – [DISPUTED]

        Someone is said to be infringing a claim of a patent when they, without permission from

 the patent owner, import, make, use, offer to sell, or sell the claimed invention, as defined by the

 patent’s claims, or if they contribute to the infringement by another or induce another to infringe

 within the United States before the term of the patent expires. Someone also is said to be

 infringing a claim of a patent when they, without permission from the patent owner, supply all or

 a substantial portion of the components of a patented invention, or a component of a product

 made or especially adapted for use in the invention, in a way that induces the combination of the

 components outside the United States in a manner that would infringe or knowing that the

 component is made or adapted for use in the invention and intending that such component will be

 combined outside of the United States in a manner that would infringe if made in the United

 States before the term of the patent expires. [BASF’s Proposal: Those of you who are familiar

 with criminal cases will have heard the term “proof beyond a reasonable doubt.” That


                                                   2
Case 1:18-cv-01391-RGA Document 350 Filed 08/25/20 Page 5 of 13 PageID #: 17180




 burden does not apply here, in a civil case, and you should, therefore, put it out of your

 mind in considering whether or not either party has met its burden of proof.]

        A patent owner who believes someone is infringing the exclusive rights of a patent may

 bring a lawsuit, like this one, to attempt to stop the alleged infringing acts or to recover damages.

 The patent owner, Ingevity, must prove infringement of the claims of the patents by a

 preponderance of the evidence. Ingevity must also prove its damages, if any, by a preponderance

 of the evidence. A preponderance of the evidence means that it is more likely than not that the

 thing alleged is true. To put it differently, if you were to put Ingevity’s and BASF’s evidence on

 the opposite sides of a scale, the evidence supporting Ingevity’s claims of infringement and

 damages would have to make the scales tip slightly on its side.

        A party accused of infringing a patent may deny infringement and/or prove that the

 asserted claims of the patent are invalid. When a party such as BASF challenges the validity of

 the patent, it must prove invalidity by clear and convincing evidence. Clear and convincing

 evidence is evidence that produces an abiding conviction that the truth of a factual contention is

 highly probable. Proof by clear and convincing evidence is thus a higher burden than proof by a

 preponderance of the evidence [BASF’s Proposal: but still lower than the “beyond a

 reasonable doubt” standard, which does not apply here].

        Source: Preliminary Jury Instruction 3, TQ Delta, LLC v. Adtran, Inc., C.A. No. 1:15-cv-

 00121-RGA (D. Del. Oct. 1, 2019); Final Jury Instruction 1.3, St. Jude Medical et al. v. Volcano

 Corporation, C.A. No. 10-631-RGA (D. Del. Oct. 19, 2012).

 5.     CONTENTIONS OF THE PARTIES [DISPUTED]

        Ingevity contends that BASF infringes Claims 1, 2, 4, 8, 11, 14, 18, 19, 21, 24, 27, 43,

 45, 48, and 51 of the ’844 Patent (these are called the “Asserted Claims”) by making and using

 evaporative emissions canisters that incorporate its EvapTrap XC product in the United States.


                                                   3
Case 1:18-cv-01391-RGA Document 350 Filed 08/25/20 Page 6 of 13 PageID #: 17181




 Ingevity also contends that BASF has encouraged potential customers and testing partners to

 make and use evaporative emissions canisters that incorporate EvapTrap XC in a way that

 infringes the Patent and has contributed to the potential customers’ and testing partners’

 infringement of the Patent. Ingevity must prove that BASF infringes one or more claims of the

 ’844 Patent by a preponderance of the evidence. That means that Ingevity must show that it is

 more likely than not that BASF’s EvapTrap XC infringes than it does not infringe.

        To determine infringement, you must compare the accused products with each of the 15

 Asserted Claims of Ingevity’s patent. It will be my job to tell you what the language of the

 patent claims means. You must follow my instructions as to the meaning of the patent claims.

 You are not to define the patent claims yourselves.

        A patent claim is infringed only if a product accused of direct infringement includes each

 and every element in that patent claim. If the products accused of direct infringement do not

 contain one or more elements in that claim, those products do not infringe that claim.

        You must determine infringement with respect to each patent claim individually.

        BASF denies that it has infringed the Asserted Claims of the ’844 Patent and denies that

 it has encouraged its customers to infringe the Patent or contributed to infringement of the

 Patent. BASF also contends that the Asserted Claims of the ’844 Patent are invalid. Invalidity

 of the Asserted Claims is a defense to infringement. Therefore, even though the Patent Examiner

 has allowed the claims of the ’844 Patent, you, the jury, must decide whether each claim of the

 ’844 Patent that is challenged by BASF is invalid. [BASF’s Proposal: I will instruct you later

 as to the ways in which a patent may be invalid. In general, however, a patent is invalid if it

 is not new or is obvious in view of the state of the art at the relevant time, or if the




                                                  4
Case 1:18-cv-01391-RGA Document 350 Filed 08/25/20 Page 7 of 13 PageID #: 17182




 description in the patent does not meet certain requirements. BASF must prove invalidity

 of each challenged claim by clear and convincing evidence.]

        Source: AIPLA 2019 Model Patent Jury Instruction 2; Preliminary Jury Instruction 4, TQ

 Delta, LLC v. Adtran, Inc., C.A. No. 1:15-cv-00121-RGA (D. Del. Oct. 1, 2019). Federal Circuit

 Bar Association 2020 Model Patent Jury Instruction A.2.

 6.     CONDUCT OF THE JURY

        I have a few words about your conduct as jurors. First, I instruct that during the trial and

 until you have heard all the evidence and retired to the jury room to deliberate, you are not to

 discuss the case with anyone, not even amongst yourselves. If anyone should try to talk to you

 about the case, including a fellow juror, bring it to my attention promptly. There are good

 reasons for this ban on discussions, the most important being the need for you to keep an open

 mind throughout the presentation of evidence. Many of you use cell phones, smart phones and

 other electronic devices and computers to access the internet and communicate with others. You

 must not talk to anyone about this case through any of those means. You also must not talk the

 old fashioned way of just talking. This includes your family and friends. You must not

 communicate with anyone about the case on any kind of electronic device or through email, text

 messaging, Twitter, Snapchat, internet chat rooms, blogs, or social networking sites such as

 Facebook. You may not use any similar technology or social media to either get or share

 information about this case, even if I have not specifically mentioned it here.

        The lawyers, parties and witnesses are not supposed to talk to you outside the testimony

 and arguments presented in the courtroom. If any lawyer, party or witness does not speak to you

 when you pass in the hall, ride in the elevator or the like, it is because they are not supposed to

 talk with you, not because they are rude. That is why you are asked to wear your juror tags. It

 shows that you are someone who is not to be approached in any way.


                                                   5
Case 1:18-cv-01391-RGA Document 350 Filed 08/25/20 Page 8 of 13 PageID #: 17183




         Second, do not read or listen to anything related to the case that is not admitted into

 evidence. By that I mean if there are newspaper articles or radio or a television report relating to

 the case, do not read the article or watch or listen to the report.

         In addition, do not try to do any independent research or investigation on your own in any

 matters related to the case or this type of case. Do not do any research on the internet, for

 example, about activated carbon technology. You are to decide the case upon the evidence

 presented at trial.

         You should not consult dictionaries or reference materials such as the internet or any

 other electronic sources to obtain information about this case or to help you decide the case. Do

 not try to find out any information from any source outside what you hear in the courtroom. Do

 not reach any conclusion as to the claims or defenses until all the evidence is in. Keep an open

 mind until you start deliberations at the end of the case.

         During the trial it may be necessary for me to talk to the lawyers out of your hearing by

 having a side bar, which is when we meet over there. If that happens, please be patient. We’re

 not trying to keep important information from you. The side bars are necessary for me to fulfill

 my responsibility, which is to be sure that evidence is presented to you correctly under the law.

 We will, of course, do what we can to keep the number and length of these side bars to a

 minimum. While we meet, I may invite you to stand up and stretch and take a short break or if

 it’s a lengthy issue perhaps even call a recess. I also may not always grant an attorney’s request

 for a side bar. Do not consider my granting or denying a request for a side bar as any indication

 of my opinion of the case or of what your verdict should be.

         Now, only the lawyers and I are allowed to ask questions of witnesses. You are not

 permitted, however, to ask questions of witnesses. If you wish, you may take notes during the




                                                    6
Case 1:18-cv-01391-RGA Document 350 Filed 08/25/20 Page 9 of 13 PageID #: 17184




 presentation of evidence, the summation or arguments of attorneys at the end of the case and

 during my instructions to you on the law. You also get my instructions on the law in writing.

 My courtroom deputy will arrange for pens, pencils and paper. Any notes you take are for your

 own personal use, they are not to be given or read to anyone else.

        We also have, as you can see, a court reporter, the person in front of the bench here, who

 will be transcribing the testimony during the course of the trial, but you should not assume that

 the transcripts will be available for your review during your deliberations, nor should you

 consider that notes that you or your fellow jurors may take as a kind of written transcript.

 Instead, as you listen to the testimony keep in mind that you will be relying on your memory of

 that testimony during your deliberations.

        Here are a couple other specific points to keep in mind about note taking. It’s permitted,

 it’s not required. Each of you may take notes, but no one is required to. And the second thing is

 do not take your notes away from court. If you do take notes, take them with you each time you

 leave the courtroom and leave them in the jury room when you leave at night. At the conclusion

 of the case, after you have used your notes in deliberations, a court officer will collect and

 destroy them to protect the secrecy of your deliberations.

        Source: Preliminary Jury Instruction 5, TQ Delta, LLC v. Adtran, Inc., C.A. No. 1:15-cv-

 00121-RGA (D. Del. Oct. 1, 2019); Preliminary Jury Instructions, Alarm.com v. SecureNet, C.A.

 No. 1:15-cv-00807-RGA (D. Del. Jan. 28, 2019).

 7.     EVIDENCE

        The evidence from which you are to find the facts consists of the following: the

 testimony of witnesses, documents and other things received as exhibits and any facts that are

 stipulated—that is, formally agreed to by the parties.




                                                   7
Case 1:18-cv-01391-RGA Document 350 Filed 08/25/20 Page 10 of 13 PageID #: 17185




        The following things are not evidence: statements, arguments and questions of the

 lawyers for the parties in this case, objections by lawyers, any testimony I tell you to disregard,

 and anything you may see or hear about this case outside of the courtroom. There are rules that

 control what can be received into evidence.

        When a lawyer asks a question or offers an exhibit into evidence and a lawyer on the

 other side thinks it is not permitted by the rules of evidence, that lawyer may object. This simply

 means that the lawyer is requesting that I make a decision on a particular rule of evidence. You

 should not be influenced by the fact an objection is made. Objections to questions are not

 evidence. Lawyers have an obligation to their clients to make objections when they believe the

 evidence being offered is improper under the rules of evidence. You should not be influenced by

 the objection or my ruling on it. If the objection is sustained, ignore the question. If it is

 overruled, treat the answer like any other. If you are instructed that some item of evidence you

 receive for a limited purpose only, you must follow that instruction. Certain testimony or other

 evidence may be ordered struck from the record by me and I may also instruct you to disregard

 that evidence. Do not consider any testimony or other evidence that gets struck or excluded. Do

 not guess about what a witness might have said or what an exhibit might have shown.

        There are two types of evidence that you may use in reaching your verdict: direct

 evidence and circumstantial evidence. Direct evidence is direct proof of a fact, such as

 testimony of an eyewitness. An example of direct evidence is when the witness testifies about

 something that the witness knows through his or her own senses, something the witness has seen,

 felt, touched, heard or did. If a witness testified that she saw it raining outside, that would be

 direct evidence that it was raining.




                                                   8
Case 1:18-cv-01391-RGA Document 350 Filed 08/25/20 Page 11 of 13 PageID #: 17186




          Circumstantial evidence is indirect proof, meaning proof of one or more facts from which

 you can infer or conclude another fact. If someone walked into the courtroom wearing a raincoat

 covered with drops of water and carrying a wet umbrella, that would be circumstantial evidence

 from which you could infer that it was raining outside.

          You should consider all of the evidence, both direct and circumstantial, that is presented

 to you. The law makes no distinction in the weight to be given to either direct or circumstantial

 evidence. You are to decide how much weight to give any evidence.

          Source: Preliminary Jury Instruction 6, TQ Delta, LLC v. Adtran, Inc., C.A. No. 1:15-cv-

 00121-RGA (D. Del. Oct. 1, 2019); Preliminary Jury Instructions, Alarm.com v. SecureNet, C.A.

 No. 1:15-cv-00807-RGA (D. Del. Jan. 28, 2019); Bayer Healthcare LLC v. Baxalta Inc. et al.,

 C.A. 1:16-cv-01122-RGA (D. Del. Jan. 23, 2019).

 8.       EVALUATING A WITNESS

          In deciding what the facts are, you may have to decide what testimony you believe and

 what testimony you do not believe. You are the sole judges of the credibility of the witnesses.

 Credibility means only whether a witness is worthy of belief. You should consider each

 witness’s means of knowledge, strength of memory, and opportunity to observe; how reasonable

 or unreasonable the testimony is; whether it is consistent or inconsistent; whether it has been

 contradicted; the witness’s biases, prejudices, or interests; the witness’s manner or demeanor on

 the witness stand; and all circumstances that, according to the evidence, could affect the

 credibility of the testimony. You may believe everything a witness says or only part of it or none

 of it.

          You are also going to hear some testimony from expert witnesses. When knowledge of a

 technical subject matter may be helpful to the jury, a person who has special training or

 experience in that technical field is someone that we often refer to as an expert witness and that


                                                   9
Case 1:18-cv-01391-RGA Document 350 Filed 08/25/20 Page 12 of 13 PageID #: 17187




 person is permitted to state his or her opinion on those technical matters. However, you’re not

 required to accept their opinion. As with any other witnesses, it’s up to you to determine the

 credibility of an expert witness.

        Source: Preliminary Jury Instruction 8, TQ Delta, LLC v. Adtran, Inc., C.A. No. 1:15-cv-

 00121-RGA (D. Del. Oct. 1, 2019); Preliminary Jury Instructions, Alarm.com v. SecureNet, C.A.

 No. 1:15-cv-00807-RGA (D. Del. Jan. 28, 2019).

 9.     TRIAL PROCEDURE

        The trial will now begin. We will start with the opening statements. Before we do that, I

 want to explain the procedures that we will be following during the trial and the format of the

 trial. This trial, like all jury trials, comes in six phases. We have completed the first phase,

 which was to select you as jurors.

        The second phase is the opening statements. The opening statements of the lawyers are

 statements about what each side expects the evidence to show. The opening statements are not

 evidence for you to consider in your deliberations. It is simply an opportunity for the lawyers to

 explain what they expect the evidence will show.

        In the third phase, the evidence will be presented to you. Witnesses will testify and

 documents will be offered and admitted into evidence. Ingevity goes first in .presenting its

 evidence on the issues for which it bears the burden of proof These witnesses will be questioned

 by Ingevity’s counsel in what is called direct examination. After the direct examination of a

 witness is completed, BASF has an opportunity to cross-examine the witness. After Ingevity has

 presented its evidence, BASF will put on its evidence with regard to those issues and also for the

 issues for which it bears the burden of proof. The parties may present the testimony of a witness

 by having the individual testify live for you or by playing a videotape of the witness’s deposition

 testimony. Both are acceptable forms of testimony. A deposition is the sworn testimony of a


                                                  10
Case 1:18-cv-01391-RGA Document 350 Filed 08/25/20 Page 13 of 13 PageID #: 17188




 witness taken before trial and is entitled to the same consideration as if the witness had testified

 at trial.

             The evidence often is introduced piecemeal, meaning that all the evidence relating to an

 issue may not be presented all at one time but, rather, may be presented at different times during

 the trial. You are to wait until all the evidence comes in before you make any decisions. In other

 words, keep an open mind throughout the entire trial.

             In the fourth phase, I will read you the final jury instructions. I will instruct you on the

 law that you must apply in this case. I have already explained to you a little bit about the law. In

 the fourth phase, I will explain the law to you in more detail.

             In the fifth phase, the lawyers will again have an opportunity to talk to you in what is

 called “closing arguments.” As with the opening statements, what the lawyers say in the closing

 arguments is not evidence for you to consider in your deliberations. It is an opportunity for the

 lawyers to summarize and interpret the evidence for you.

             Finally, the sixth phase is the time for you to deliberate and reach a verdict. You will

 evaluate the evidence, discuss the evidence among yourselves, and decide the issues in this case.

 Source: AIPLA 2019 Model Patent Jury Instruction 3; Preliminary Jury Instruction 9, TQ Delta,
 LLC v. Adtran, Inc., C.A. No. 1:15-cv-00121-RGA (D. Del. Oct. 1, 2019); Preliminary Jury
 Instructions, Alarm.com v. SecureNet, C.A. No. 1:15-cv-00807-RGA (D. Del. Jan. 28, 2019).




                                                       11
